SCHEDULE 14C (RULE 14C-101) SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14(c) of the Securities Exchange Act of 1934 Check the appropriate box: |X| Preliminary Information Statement |_| Confidential, for use of the Commission Only (as permitted by Rule 14c-5(d)(2)) |_| Definitive Information Statement IDO SECURITY INC. (Name of Registrant as Specified in its Charter) Payment of Filing Fee (Check the appropriate box) |X| No fee required |_| Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: |_| Fee paid previously with preliminary materials. |_| Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: IDO SECURITY INC. 17 STATE STREET NEW YORK, NEW YORK 10004 INFORMATION STATEMENT WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THE ACTIONS DESCRIBED IN THIS INFORMATION STATEMENT HAVE ALREADY BEEN APPROVED BY A MAJORITY OF OUR SHAREHOLDERS. A VOTE OF THE REMAINING SHAREHOLDERS IS NOT NECESSARY. IDO Security Inc. (“we” or the “Company”) has obtained the written consent of eight stockholders representing approximately 75% of our issued and outstanding shares of Common Stock on November 15, 2007, the record date for obtaining the consents, for the following actions: (i) to increase the number of shares of Common Stock, $0.001 par value per share (the “Common Stock”) from 50 million to 100 million (the “Authorized Share Increase”) as set forth in the Certificate of Amendment to our Certificate of Incorporation attached hereto as AnnexA (the “Certificate of Amendment”); (ii) to adopt the Equity Incentive Plan (the “Equity Incentive Plan”) for employees and consultants attached hereto as Annex B initially reserving for issuance thereunder 3,000,000 shares of Common Stock; and (iii) to adopt the 2007 Non-Employee Directors Stock Option Plan (the “Directors Plan”) for non-employee directors attached hereto as Annex C, initially reserving for issuance thereunder 1,000,000 shares of Common Stock. The Company plans to mail this Information Statement to stockholders as of the Record Date on or about February 26, 2008. Pursuant to regulations promulgated under the Securities Exchange Act of 1934, as amended, the approval of the Authorized Share Increase, the Equity Incentive Plan and the Directors Plan (collectively, the “Corporate Actions”) may not be effected until at least 20 calendar days after this Information Statement is sent or given to our shareholders. We will pay all costs associated with the preparation and distribution of this Information Statement, including all mailing and printing expenses. VOTE REQUIRED As discussed in further detail below, the Authorized Share Increase required the approval of shareholders holding a majority of the outstanding votes and the adoption of each of the Equity Incentive Plan and the Non-Employee Directors Plan (and initial reservation of the shares thereunder) required the approval of the majority of the shares that would have participated in a meeting to adopt such plans (had one been held).The consent of the requisite number of shares for each of the Authorized Share Increase and the adoption of the Equity Incentive Plan and the Directors Plan has been received.As of the Record Date, the Common Stock was our only class of outstanding voting securities. The holders of the Common Stock are entitled to one vote for each share. MEETING NOT REQUIRED Under Section 78.390 of the Nevada Revised Statutes (the “Nevada Law”), an amendment to our Articles of Incorporation must be proposed by resolution of the Board of Directors and be approved of by shareholders holding shares entitling them to exercise at least a majority of the voting power of the company. While the approval of the Equity Incentive Plan and the Non-Employee Directors Plan are not required under Nevada law, it is required under relevant federal tax regulations. Section 78.320 of the Nevada Law provides that, unless otherwise provided in a corporation's articles of incorporation or bylaws, actions required or permitted to be taken at a meeting of the shareholders may be taken without a meeting if a written consent thereto is signed by shareholders holding not less than at least a majority of the voting power of the company. In order to eliminate the costs and management time involved in holding a special meeting, our Board of Directors decided to obtain, and did in fact obtain on the Record Date, the written consent of shareholders holding at least 34,336,250 shares representing more than the requisite number of votes that is necessary to authorize or take such action. 2 DISSENTERS RIGHTS OF APPRAISAL There are no dissenter's rights of appraisal applicable to this action to adopt the Amendments. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNER AND MANAGEMENT The following table sets forth the number of shares of common stock beneficially owned as of the Record Date by (a) each person who, to the Company's knowledge, beneficially owned on that date more than 5% of the outstanding Common Stock, (b) each of the Company's directors and the named executive officers and (c) all current directors and executive officers of the Company as a group. The information is determined in accordance with Rule 13d-3 promulgated under the Exchange Act. Except as indicated below, the shareholders listed possess sole voting and investment power with respect to their shares. Name and Address of Beneficial Owner Common Stock Beneficially Owned Percentage of Common Stock Michael Goldberg President and acting Chief Executive Officer c/o 17 State Street New York, NY 693,750 (1) 1.98% Henry Shabat Chief Operating Officer of IDO Security Ltd. c/o 17 State Street New York,, NY 60,000 (2) * Jorge Wolf Manager of Business Development c/o 17 State Street New York,, NY 300,000 (3) * John Mitola Director c/o 17 State Street New York,, NY 50,000 (4) * Mr. Gil Stiss Chief Technology Officer of IDO Security Ltd. 41/13 Nahal Lachish St., Ashdod, Israel 77707 5,100,000 (5) 14.85 % Mr. Zeev Bronfeld 6 Uri Street Tel Aviv, Israel 2,750,001 8.0 % EDA Capital Corporation 1685 - 54th Street, Brooklyn NY 11204 2,750,001 8.0 % ACC Holdings Ltd. Pasea Estate, Road Town, Tortola, British Virgin Island 2,750,001 8.0 % Pentium Management Ltd. 12 Parnes Str, Apt 10 Har Nof, Jerusalem Israel 1,756,248 5.11 % 3 Zegal & Ross Capital LLC 20 Robert Pitt Drive, Suite 214 Monsey, New York 10952 2,418,748 7.04 % Melton Management Ltd. P.O. Box 3161 Road Town, Tortola, British Virgin Islands 2,055,000 5.98 % Double U Master Fund LP Harbor Hse Waterfront Dr. POB 972 Road Town Tortola BVI 1,836,250 5.35 % Adi Levy 7 Sapir St. Gedera, Israel 70700 2,700,000 8.0 % Rolfe Investments Ltd. Trustco Services Ltd. POB 4436 Zug CH-6304 Switzerland 2,750,001 8.0 % Yoav Hirsh 41/13 Nahal Lachish St. Ashdod 77707 Israel 2,250,000 6.55 % All directors and officers as a group 6,203,750 17.50 % * Less than 1%. (1) Represent shares of Common stock issuable upon exercise of employee stock options. Does not include an additional 506,250 shares issuable upon exercise of employee stock options scheduled to vest over the next 18 months. (2) Represent shares of Common stock issuable upon exercise of employee stock options. Does not include an additional 180,000 shares issuable upon exercise of employee stock options scheduled to vest over the next 18 months. (3) Represent shares of Common stock issuable upon exercise of employee stock options. Does not include an additional 900,000 shares issuable upon exercise of employee stock options scheduled to vest over the next 18 months. (4) Represent shares of Common stock issuable upon exercise of employee stock options. Does not include an additional 50,000 shares issuable upon exercise of employee stock options scheduled to vest over the next 6 months (5) The stockholder holds an irrevocable proxy from the holders of an additional 5,850,000 shares of Common Stock to vote their shares on all matters submitted to stockholders. The selling stockholder disclaims any beneficial interest in the shares to which he holds a proxy. VOTE OBTAINED The number of outstanding shares of Common Stock as of the Record Date was 34,336,250. The following individuals owning the number of shares set forth opposite their names, consented in writing to the Amendment as of the Record Date: ACC Holdings Ltd. 2,750,001 Brasshoren Ltd. 459,000 Double U Master Fund LP 1,836,250 EDA Capital Corporation 2,750,001 Pentium Management Ltd. 1,756,248 Zegal & Ross Capital LLC 2,418,748 Zev Bronfeld 2,750,001 Gil Stiss 10,950,000 (1) TOTAL 25,670,249 (1)Includes 5,850,000 shares of Common Stock for which stockholder holds an irrevocable proxy. 4 EXECUTIVE COMPENSATION We have not paid any compensation to our acting Chief Executive Officer, or to any other executive officer or director, during the year ended December 31, AMENDMENT OF THE CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK THAT THE COMPANY IS AUTHORIZED TO 100,000,000 As of February 15, 2008, 42,702,198 shares of our Common Stock were outstanding. We also have approximately4.5million shares of Common Stock reserved for possible future issuance in connection with outstanding options, warrants, and convertible debentures. Under the Articles of Incorporation, there are currently authorized 50 million shares Common Stock. Accordingly, the Companyhas approximately 2.8 million shares of Common Stock available for further issuances. REASONS FOR THE PROPOSED AUTHORIZED SHARE INCREASE Between
